Citation Nr: 0829024	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  00-22 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to September 
1992.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been received to 
reopen claims of entitlement to service connection for 
bilateral ankle and knee disabilities.

These matters were previously before the Board in March 2003.  
At that time, the Board determined that new and material 
evidence had been received to reopen the claims for the 
disabilities at issue.  In May 2003, the Board undertook 
additional development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2003).  However, this regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, 
the Board remanded the issues to the RO in October 2003 in 
compliance with due process requirements.  This matter was 
again remanded in December 2004 and November 2006 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Chronic right ankle disability was not manifested in 
service, and is not currently shown.  

2.  Chronic left ankle disability was not manifested in 
service, and is not currently shown.  

3.  Chronic right knee disability was not manifested in 
service, and is not currently shown.  

4.  Chronic left knee disability was not manifested in 
service, and is not currently shown.  


CONCLUSIONS OF LAW

1.  Right ankle disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Left ankle disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Right knee disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Left knee disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for bilateral ankle and 
knee disabilities prior to enactment of the VCAA.  The 
veteran's appeal stems from an April 2000 rating decision.  
In February 2005 and December 2006, VCAA letters were issued 
to the veteran.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter has 
been remanded twice to ensure compliance with the VCAA duty 
to assist provisions.  The contents of these notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

In the December 2006 VCAA notice, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file.  The veteran 
has not identified any post-service medical providers 
pertaining to the claimed knee and ankle disabilities.  There 
is no indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

With regard to his initial claims of service connection, the 
veteran underwent a February 1998 VA examination.  Subsequent 
to the Board's decision to reopen the service connection 
claims, the veteran underwent general and orthopedic VA 
examinations in June 2003.  In November 2006, the Board 
remanded the matter for another VA examination due to 
conflicting findings in the June 2003 VA examinations and 
lack of etiology opinions.  Thereafter, a May 2007 VA 
examination appointment was cancelled by the veteran, and the 
veteran failed to appear for appointments scheduled in June 
and July 2007 at the Loma Linda VA Medical Center (VAMC).  In 
May 2007, the veteran submitted a facsimile requesting that 
his VA examination be scheduled at the Puerto Rico VAMC, as 
he was temporarily working in Puerto Rico.  He also provided 
a current address in Puerto Rico.  In early March 2008, the 
veteran was sent correspondence at his Puerto Rico address 
informing him that a VA examination would be scheduled, and 
two weeks later he was sent correspondence notifying him that 
a VA examination had been scheduled for March 28, 2008, at 
the San Juan VAMC.  The veteran failed to appear for such 
examination, and to date has not contacted VA to reschedule 
the examination, nor has he offered any explanation as to why 
he did not attend the scheduled examination.  The evidence of 
record does not contain any written submissions from the 
veteran since receipt of the facsimile request in May 2007.  
A supplemental statement of the case was issued in April 2008 
which referenced his failure to attend the scheduled VA 
examination.  The evidence of record does not contain any 
response from the veteran.

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(b).  While 
VA has a duty to assist the veteran in the development of his 
claim, the veteran has a duty to cooperate with VA.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  The Board acknowledges 
that in July 2008, the veteran's national service 
representative requested that another VA examination be 
rescheduled; however, no explanation was provided as to the 
basis for the veteran's failure to appear for the March 2008 
VA examination.  As noted, the veteran has not offered any 
explanation for his failure to appear.  Based on the 
veteran's failure to attend the scheduled VA examination with 
regard to his service connection claims, this demonstrates 
his lack of cooperation in advancing his claim and his 
actions show that any further efforts would be futile and 
result in needless government expense.  Even with 
representation by a national service organization which has 
presumably communicated to the veteran the importance of 
cooperation, the veteran still failed to appear for the VA 
examination.  The Board concludes that VA has no remaining 
duty under the VCAA to provide a medical examination in 
conjunction with the veteran's claims of service connection.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service medical records reflect that in April and September 
1979, the veteran sought treatment for an injury related to 
the left leg and foot.  In September 1979, the examiner noted 
that the x-ray did not reveal a fracture and that the veteran 
had sprained his left ankle.  

In June 1987, the veteran underwent an annual service 
examination in which his lower extremities were clinically 
evaluated as normal.  

In September 1990, the veteran expressed right knee and ankle 
complaints, and x-rays did not reveal any abnormalities.  A 
later visit that same month, the examiner noted findings of a 
fracture of the right lateral femoral condyle and a fracture 
of lateral talus.  A cylinder cast was used.  In May 1991, 
the veteran was seen for complaints of recurrent left ankle 
sprains.  He apparently inverted his ankle playing 
basketball.  On examination, there was tenderness on the 
medial side inferior to medial maleous.  The assessment was 
inversion sprain, and an x-ray was negative.  In February 
1992, the veteran complained of right knee problems, and the 
assessment was probable lateral collateral ligament.  

In May 1992, the veteran underwent an examination for 
separation purposes.  His lower extremities were clinically 
evaluated as normal, although the examiner did note excessive 
weight.  On a Report of Medical History completed by the 
veteran for separation purposes, he checked the 'Yes' boxes 
for '"trick" or locked knee,' 'foot trouble,' and 
'arthritis, rheumatism, or bursitis.'  The examiner noted 
"fracture - stated by [service member] - rt patella 1990" 
and "arthritis ankles - so stated by [service member]."

In February 1998, the veteran underwent a VA examination.  He 
reported that he had multiple sprains of his bilateral ankles 
and knees.  He reported that his initial left ankle injury 
was in the early 1980s during an air assault jump.  He was 
treated with a long-leg cast for three months.  He reported 
that he had a right ankle long-leg cast again times several 
months.  He reported several injuries to his knees, twisting 
injuries such as one playing volleyball.  He reported casts 
were placed on his knees.  At the time of the examination, he 
complained of bilateral aching knee and ankle pain worse with 
cold weather when they become very stiff.  He reported that 
the pain is episodic.  He also reported occasional swelling 
of both ankles.  On physical examination of the knees, there 
was no angular deformity.  There was minimal swelling of the 
left knee.  Range of motion bilaterally with full extension 
was 95 degrees of flexion.  His knees were stable to varus 
and valgus stress.  He had mild left lateral joint line 
tenderness.  His right joint lines were non-tender.  The left 
ankle was swollen with medial malleolar tenderness.  The 
right ankle was non-tender.  There was negative anterior 
drawer test for his bilateral ankles.  His range of motion 
for the right ankle was 20 degrees dorsiflexion, 40 degrees 
of plantar flexion, 10 degrees of eversion, and 20 degrees of 
inversion.  For the left ankle, there was 10 degrees of 
dorsiflexion, 25 degrees of plantar flexion, 5 degrees of 
eversion, and 10 degrees of inversion.  X-rays of the knees 
showed no degenerative changes.  X-rays of the ankles showed 
there was maintenance of the subtalar and tibiotalar joint 
with a possible old healed fracture of the left medial 
malleolar.  The examiner diagnosed status post-multiple ankle 
sprains with residual left ankle decreased range of motion 
and swelling as well as a possibility of an old healed 
fracture of the left medial malleolus.  The knees were stable 
ligamentously and did not show any degenerative changes on x-
rays, though the pain is consistent with some early cartilage 
degenerative changes not yet evident on x-rays.  

On June 9, 2003, the veteran underwent a VA orthopedics 
examination.  The examiner noted review of the claims folder.  
The veteran had difficulty remembering his history in detail, 
but recalled inuring his knees and ankles in service.  The 
examiner noted that the veteran had a nondisplaced Tailor's 
fracture, a right lateral femoral condyle fracture in his 
knee, left ankle sprain, and right ankle fracture.  The 
veteran reported that he had a left knee sprain, but the 
examiner was unable find documentation of such injury.  The 
examiner noted that there was a comment in the claims folder 
that his right knee and ankles were treated and cast.  He 
denied any trouble with ambulation, and denied any trouble at 
all, except for four times per year when the weather changes, 
he has significant swelling in his knees and feet to the 
point where he cannot even wear shoes, and is unable to 
ambulate.  He had full range of motion of his knees and 
ankles.  There was no evidence of edema or effusion in his 
knees or ankles.  They were normal in terms of temperature 
and they were nontender bilaterally, and to inspection there 
were no abnormalities of either the knees or ankles.  His 
gait was normal and there were no unusual callosities noted 
in his feet or ankles.  The examiner diagnosed joint pain, 
episodic, likely inflammatory in origin, consistent with a 
systemic negative spondylarthropathy or other inflammatory 
type condition.  The examiner stated that there was no 
clinical evidence of abnormality at this time in regards to 
the ankles or knees.  

On June 16, 2003, the veteran underwent a VA general 
examination.  The veteran reported a history of arthritis, 
which he reported as having started in the military.  He 
reported multiple injuries to the knees and ankles while in 
the service.  He reported chronic residual pain of the 
joints.  He also reported periodic swelling of the joints.  
He reported that when flares occur he is unable to work, and 
he has difficulty bending his knees.  He reported difficulty 
putting his shoes on secondary to the swelling of his lower 
extremities.  He reported that weather exacerbates his 
symptoms.  On physical examination of the extremities, the 
examiner noted that the knees had crepitus on range of motion 
bilaterally, but normal range of motion.  There was no 
swelling, warmth or erythema of the joints.  The examiner 
stated that the veteran "does have degenerative joint 
disease with recurrent symptoms" and noted that he had been 
evaluated by the orthopedics division but such report was 
pending.

In light of the above, the Board acknowledges the documented 
injuries sustained to the right and left ankles and right 
knee during service.  The Board notes, however, that service 
medical records do not reflect any complaints or injury 
pertaining to the left knee.  Although the veteran did 
sustain injuries to the ankles and right knee during service 
and claims that he sustained a left knee injury during 
service, service connection is not warranted for bilateral 
ankle and bilateral knee disabilities, as the objective 
medical evidence shows no chronic disability of the ankles 
and knees.  A veteran's belief that he is entitled to some 
sort of benefit simply because he had a disease or injury 
while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As detailed, the February 1998 examiner diagnosed no 
bilateral knee or right ankle disabilities.  X-rays were 
negative, and there were no objective findings, except for 
pain.  Likewise, the June 2003 VA orthopedics examiner 
diagnosed joint pain, episodic, inflammatory in origin, but 
found no clinical evidence of any abnormality with regard to 
the ankles and knees.  The Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  

With regard to the left ankle, the Board acknowledges the 
February 1998 x-ray findings of possible old healed fracture 
of the left medial malleolar, and objective findings of 
decreased range of motion and swelling.  However, as noted, 
upon examination over 5 years later, he had full range of 
motion of the ankle, no swelling, and the examiner detected 
no clinical evidence of abnormality.  Such objective findings 
signify to the Board that the veteran does not have chronic 
left ankle disability.  

The Board acknowledges that the June 16, 2003 VA examiner 
noted that the veteran has degenerative joint disease with 
recurrent symptoms.  Initially, it is not clear as to which 
'joint' the examiner is referring to, although it appears 
that such diagnosis may be pertaining to the knees, as there 
are no specific objective findings related to the ankles, 
other than a notation that extremities had normal range of 
motion and there was no swelling of the joints.  Second, at 
the time of such examination, x-rays were not conducted, thus 
it is unclear whether such diagnosis was based solely on the 
objective findings of crepitus in the knees.  Third, in 
rendering such diagnosis, it is unclear whether the examiner 
was relying on the veteran's contention that he had a 
"history of arthritis" or a review of the claims folder.  
While the examiner noted that the claims folder was available 
for review, there is no indication that he reviewed the 
claims folder with regard to the knees.  Such a review would 
have revealed that prior to such examination, a diagnosis of 
degenerative joint disease had not been detected on x-ray 
examination or diagnosed.  Finally, even more compelling is 
the fact that, upon examination by an orthopedic examiner 6 
days earlier, such examiner did not diagnose degenerative 
joint disease, and specifically found no clinical evidence of 
abnormality with regard to the knees or ankles.  

The Board reiterates that in light of the diagnosis of 
degenerative joint disease, attempts were made to schedule 
the veteran for a VA examination for clarification and 
current findings pertaining to his knees and ankles; however, 
as detailed hereinabove, the veteran failed to appear for 
such examination.  The consequence in this case of the 
veteran's failure without good cause to report for the VA 
examination is that the Board must review his claims based on 
the other relevant evidence on file.  38 C.F.R. § 3.655(b).  
Based on the above reasoning, the Board finds the diagnosis 
of degenerative joint disease to be entitled to no probative 
value.  

The preponderance of the evidence is against entitlement to 
service connection for bilateral knee and ankle disabilities, 
as the probative evidence shows that the veteran does not 
have chronic disabilities of the knees and ankles.  It 
follows that there is not such an approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision. 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


